
	
		I
		112th CONGRESS
		2d Session
		H. R. 6574
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2012
			Mr. Walz of Minnesota
			 (for himself, Mr. Rooney,
			 Mr. Denham, and
			 Ms. Pingree of Maine) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require a
		  review of the separation of members of the Armed Forces on the basis of a
		  mental condition not amounting to disability, including separation on the basis
		  of a personality or adjustment disorder.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember Mental Health Review
			 Act.
		2.Findings
			(1)Since September 11, 2001, approximately
			 30,000 veterans have been separated from the Armed Forces on the basis of a
			 personality disorder or adjustment disorder.
			(2)Nearly all veterans who are separated on
			 the basis of a personality or adjustment disorder are prohibited from accessing
			 service-connected disability compensation, disability severance pay, and
			 disability retirement pay.
			(3)Many veterans who are separated on the
			 basis of a personality or adjustment disorder are unable to find employment
			 because of the personality disorder or adjustment
			 disorder label on their Certificate of Release or Discharge from Active
			 Duty.
			(4)The Government Accountability Office has
			 found that the regulatory compliance of the Department of Defense in separating
			 members of the Armed Forces on the basis of a personality or adjustment
			 disorder was as low as 40 percent between 2001 and 2007.
			(5)The establishment of a Mental Health
			 Discharge Board of Review to review the separation of veterans who are
			 separated on the basis of a personality or adjustment disorder is warranted to
			 ensure that any veteran wrongly separated on such basis will have the ability
			 to access disability benefits and employment opportunities available to
			 veterans.
			3.Department of
			 Defense review of military separation on basis of a mental condition not
			 amounting to disability
			(a)Review
			 requiredChapter 79 of title 10, United States Code, is amended
			 by inserting after section 1554a the following new section:
				
					1554b.Review of
				separation on basis of mental condition not amounting to disability
						(a)In
				general(1)The Secretary of Defense shall oversee the
				establishment within the Office of the Secretary of each military department a
				board of review to review determinations previously made that covered
				individuals separated from the armed forces have a mental condition not
				amounting to disability. The board of each military department shall be known
				as the Mental Health Discharge Board of Review.
							(2)Each Mental Health Discharge Board of
				Review shall consist of not less than five members appointed by the Secretary.
				At least one licensed psychologist and one licensed psychiatrist who has not
				had any fiduciary responsibility to the Department of Defense since December
				31, 2001, shall be appointed to the board.
							(3)The Secretary of a military department
				shall equip the Mental Health Discharge Board of Review established for that
				department with adequate administrative and behavioral health support
				staff.
							(b)Covered
				individualsFor purposes of
				this section, covered individuals are members and former members of the armed
				forces who have been separated from the armed forces since September 11, 2001,
				because of unfitness for duty because of a mental condition not amounting to
				disability, including separation on the basis of a personality disorder or
				adjustment disorder.
						(c)Notification of
				availability of review(1)The Secretary of Defense
				shall ensure, to the greatest extent practicable, that each covered individual
				receives oral and written notification of the right of the covered individual
				to the review by the appropriate Mental Health Discharge Board of Review of the
				separation of the covered individual from the armed forces.
							(2)The Secretary of the military department
				with jurisdiction over the armed force in which a covered individual served
				immediately before separation shall be responsible for providing to the covered
				individual the notification required by this subsection. The Secretary of
				Defense shall monitor compliance with this notification requirement and
				promptly notify Congress of any failures to comply.
							(3)If a covered individual does not receive
				notification under this subsection, the covered individual or a surviving
				spouse, next of kin, or legal representative of the covered individual may file
				a request for the Mental Health Discharge Board of Review to review the
				separation of the covered individual from the armed forces.
							(d)Legal
				counselThe notification
				required by subsection (c) shall—
							(1)inform the covered
				individual of the right to obtain private counsel to represent the covered
				individual before the Mental Health Discharge Board of Review; and
							(2)include a list of
				organizations that may provide counsel at no cost to the covered
				individual.
							(e)Review(1)For each covered individual, the Mental
				Health Discharge Board of Review shall review—
								(A)the findings of the psychologist or
				psychiatrist of the Department of Defense who diagnosed the mental
				condition;
								(B)the findings and decisions of the
				separation authority with respect to the covered individual; and
								(C)whether the separation authority
				correctly followed the process for separation as set forth in law, including
				regulations.
								(2)The review by the Mental Health Discharge
				Board of Review under paragraph (1) shall be based on the records of the
				Department of Defense and the Department of Veterans Affairs and such other
				evidence as may be presented to the Mental Health Discharge Board of Review.
				The board shall consider any and all evidence to be considered, including
				private mental health records submitted by the covered individual in support of
				the claim.
							(3)If the Mental Health Discharge Board of
				Review proposes, upon its own motion, to conduct a review under paragraph (1)
				with respect to a covered individual, the Mental Health Discharge Board of
				Review shall notify the covered individual, or a surviving spouse, next of kin,
				or legal representative of the covered individual, of the proposed review and
				obtain the consent of the covered individual or a surviving spouse, next of
				kin, or legal representative of the covered individual before proceeding with
				the review.
							(4)After the Mental Health Discharge Board of
				Review has completed the review under this subsection with respect to the
				separation of a covered individual, the board must provide the claimant with a
				statement of reasons concerning the board’s decision. The covered individual
				has the right to raise with the board a motion for reconsideration if new
				evidence can be presented that would address the issues raised in the board’s
				statement of reasons.
							(f)Authorized
				recommendationsThe Mental Health Discharge Board of Review may,
				as a result of its findings in a review under subsection (e), recommend to the
				Secretary of the military department concerned the following (as applicable)
				with respect to a covered individual:
							(1)No negative
				recharacterization of the separation of such individual or modification of the
				disability rating previously assigned such individual.
							(2)The
				recharacterization of the separation of such individual to retirement for
				disability.
							(3)The
				recharacterization of the separation of such individual—
								(A)to separation for
				disability with entitlement to receive severance pay;
								(B)to separation upon expiration of term of
				service; or
								(C)to separation for convenience of the
				Government.
								(4)The issuance of a
				new disability rating for such individual.
							(g)Compliance with
				administrative procedure act transparency requirementIf the Mental Health Discharge Board of
				Review does not recommend under subsection (f)(2) a recharacterization of the
				separation of a covered individual to retirement for disability, the Mental
				Health Discharge Board of Review shall include a brief statement of the reasons
				why such a recommendation was not made. The recommendation and, if applicable,
				the brief statement shall be mailed to the covered individual or a surviving
				spouse, next of kin, or legal representative of the covered individual.
						(h)Correction of
				military records(1)The Secretary of the
				military department concerned shall correct the military records of a covered
				individual in accordance with the recommendation made by the Mental Health
				Discharge Board of Review under subsection (f). Any such correction shall be
				made effective as of the date of the separation of the covered
				individual.
							(2)In the case of a covered individual
				previously separated with a lump-sum or other payment of back pay and
				allowances at separation, the amount of pay or other monetary benefits to which
				such individual would be entitled based on the individual’s military record as
				corrected shall be reduced to take into account receipt of such lump-sum or
				other payment in such manner as the Secretary of the military department
				concerned considers appropriate.
							(i)Regulations(1)This section shall be
				carried out in accordance with regulations prescribed by the Secretary of
				Defense.
							(2)The regulations under paragraph (1)
				shall specify reasonable deadlines for the performance of reviews required by
				this
				section.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1554a the following
			 new item:
				
					
						1554b. Review of separation on basis of
				mental condition not amounting to
				disability.
					
					.
			(c)ImplementationNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall require the
			 establishment of the Mental Health Discharge Boards of Review required under
			 section 1554b of title 10, United States Code, as added by subsection (a) and
			 prescribe the regulations required by subsection (i) of such section.
			
